Response to Amendment
The amendment filed January 28, 2021 has been entered. Claims 1, 6, and 17-20 have been amended. Claims 1-3 and 5-20 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the membrane combination of Larsson/McKeown does not meet the claim limitations, the Examiner respectfully disagrees. As set forth in the previous rejection, the term “hydrophobic” does not require a material to resist the passage of water while allowing the passage of air through an area of said material. It is most basically defined as tending to repel or fail to mix with water. In this manner it is not considered relevant that the membrane of Larsson is configured to prevent the passage of any fluid through a wetted portion of the membrane and as the Examiner has previously stated: any portion of the membrane which is not wetted will allow for the passage of air therethrough which is considered to meet the claim limitation as currently set forth. The membrane of Larsson will allow for maintaining a gas volume flow through the unwetted portions while repelling liquid from the wetted portions. In this manner the membrane operates in the claimed manner. The claim does not require, for example, the membrane to exchange gas between the first and second pressure chambers and to repel liquid through the same portion of the membrane simultaneously. This language could distinguish over at least the disclosure of Larsson. For this reason the rejection is maintained as set forth below.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (5,071,403) in view of McKeown (US 4,416,993).
Regarding claims 1, 5, 6, 8, and 15-17, Larsson discloses (Figures 1-4) An expression kit (3) for a breast pump for extracting breast milk from a human teat the expression kit (3) comprising: a pressure unit (vacuum pump); a breast pump body (1 and 60) comprising a first pressure chamber (downstream part 66) and a second pressure chamber (collecting chamber 4), wherein the first pressure chamber is configured for connection to a pressure unit for generating a pressure in the first pressure chamber, wherein the second pressure chamber comprises a breast-receiving funnel (2), a milk outlet (valve 4) and a milk path (3 and 4) from the breast-receiving funnel to the milk outlet, and wherein the first and the second pressure chamber are separated by a breathable membrane (20), which is gas-permeable and liquid-impermeable in both directions and comprises a hydrophobic backing (it is PTFE with a polypropylene backing and is considered equally permeable from either side; permeable to air and not to milk; Col. 4, lines 24-29), for separating the first pressure chamber (downstream part 66) from liquid in the milk path, wherein the breathable membrane (20) is a hydrophobic membrane configured to exchange gas between the first and second pressure chambers and to repel liquid while maintaining a gas volume flow between the first and second pressure chambers (it is formed from PTFE which is a known hydrophobic material; Col. 4, lines 34-36 and it is noted that Larsson discloses the membrane as being impermeable to air only at the places of contact of milk with the membrane; in this manner at 
McKeown teaches (Col. 2, lines 29-34) a semi-permeable membrane for an apparatus which comprises a hydrophobic micro-porous material (e.g., PTFE) which is laminated to a woven nylon fabric and which the intent of the membrane is to prevent the passage of liquid through the membrane while permitting the passage of air through a fluid flow path.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the membrane of Larsson to comprise the hybrid membrane structure of woven and non-woven components as it provides for a membrane which effectively prevents the passage of fluid therethrough while allowing for the passage of air (in negative pressure environments as well, see e.g., Col. 2, lines 44-49) 
Regarding claim 7, Larsson further discloses wherein at least a portion of the breathable membrane is arranged at an angle with respect to the milk outlet (it can be seen in Figure 1 that the filter is at an angle relative to the outlet 4).
Regarding claim 9, Larsson further discloses a support structure for supporting the breathable membrane (ridges 72, Col. 4, lines 46-53).
Regarding claims 10 and 12, Larsson further discloses a seal arranged between the breathable membrane and the breast pump body (the membrane is spot welded to the housing which will provide a seal around the portions which are attached in this manner; Col. 4, lines 30-33). In this manner the useable surface area of the membrane is also reduced via the attachment points of the membrane to the housing.
Regarding claim 13, Larsson further discloses a splash guard (7) arranged between the milk path (3 and 4) and the breathable membrane (20).
Regarding claim 14, Larsson further discloses wherein at least one of the first pressure chamber (downstream part 66) and the second pressure chamber (4) is configured to enable access to the breathable membrane (Figure 2, via removal of downstream part 66 from upstream part 64).
Claims 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of McKeown as evidenced by Leviton et al. (US 4,487,606) and Adiletta (US 5,458,586).
Regarding claims 2, 3, and 19, Larsson/McKeown teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the membrane as being bacteria retentive, however, Leviton et al. discloses the known feature of GORE-TEX as allowing for the passage of air while preventing the leakage of fluid and bacterial entry (see e.g., Col. 1, lines 46-50). The term “bacteria retentive” is being given its broadest reasonable interpretation based upon the specification wherein the membrane is designed to prevent the passage of bacteria through the filter (see e.g., instant disclosure at paragraph [0079]). In addition, Adiletta teaches that a PTFE filter layer is bacteria retentive even in an aerosol environment (see e.g., Col. 5, lines 23-33 and Col. 7, lines 25-40 which disclose the use of a PTFE layer having a pore size which substantially prevents the passage of bacteria in an aerosol environment). Based upon the cited disclosures it is evident that one of ordinary skill in the art would understand PTFE and/or ePTFE to provide for the passage of gas and prevention of the passage of liquid or bacteria even in an aerosol environment as claimed.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of McKeown, and further in view of Poirier et al. (US 2010/0294274).
Regarding claim 11, Larsson/Morgan teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the use of a wear indicator for the membrane.
Poirier et al. (henceforth Poirier) teaches a filter cartridge comprising a PTFE filter wherein the filter changes color after sufficient use to indicate to a user that it should be changed (paragraphs [0038] and [0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter element of Larsson/Morgan with a PTFE filter comprising a color changing wear indicator so as to alert the user that the filter should be changed to maintain the intended functionality of the pump system.
Allowable Subject Matter
Claims 18 and 20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783